Citation Nr: 0619721	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of left leg injury, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of right leg injury, currently 
evaluated as noncompensably (zero percent) disabling.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which denied the veteran's claims 
of entitlement to increased ratings for his service-connected 
left and right leg disabilities.  

In March 2005, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2005).

This case was previously before the Board in March 2005.  At 
that time, the claim was remanded for further evidentiary and 
procedural development.  The case has been returned to the 
Board for further appellate proceedings.

Pursuant to the March 2005 remand instructions, the veteran 
was scheduled for a personal hearing in June 2006.  However, 
on the day of the scheduled hearing the veteran's spouse 
called to cancel the hearing, informing the RO that he would 
not be able to attend due to illness.  The veteran's spouse 
did not indicate that the veteran wished to postpone or 
reschedule the veteran's hearing at that time.  A follow-up 
memorandum from the veteran's representative noted that the 
veteran would contact his representative when and if he 
wished to reschedule the hearing.  To the Board's knowledge, 
neither the veteran or his representative has requested any 
further rescheduling.  Accordingly, the Board will proceed as 
if the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005).

Clarification of issue on appeal involving the left leg

The Board notes that the veteran's left leg claim has been 
previously phrased as "residuals of an injury to the left 
leg with Pellegrini Stieda disease of the left knee and X-ray 
evidence of a tiny spur of the left patella," based on the 
May 2001 VA examination results that indicated such.  
However, as discussed further below, recent X-ray studies of 
the left knee conducted during the June 2005 VA examination 
have been completely normal, and no further findings with 
respect to Pellegrini Stieda disease have been made.  
Accordingly, the Board finds the issues currently on appeal 
are as phrased on the title page of this decision.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's left 
leg disability is manifested by subjective complaints of 
weakness and pain in the leg.

2.  The medical evidence indicates that the veteran's right 
leg disability is manifested by objective evidence of 
muscular weakness in the lower limb.

3.  The evidence does not show that the veteran's service-
connected bilateral leg disabilities are so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left leg injury have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 
5263 (2005).

2.  The criteria for a 10 percent rating for residuals of 
right leg injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5263 (2005).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the November 2002 
SOC, which specifically detailed the relevant rating criteria 
for the veteran's service-connected right and left leg 
disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter from the RO 
dated December 19, 2003 and a letter from the AMC (subsequent 
to the March 2005 remand) dated March 24, 2005, whereby the 
veteran was advised of the provisions relating to the VCAA.  

Specifically, the veteran was advised in the December 2003 
and March 2005 letters that VA is responsible for obtaining 
relevant records from any Federal agency, including service 
records, records from SSA and any VA treatment records.  The 
March 2005 VCAA letter informed the veteran that records from 
the VAMC in Detroit, Michigan had been requested [pursuant to 
the March 2005 remand instructions].  With respect to private 
treatment records, both VCAA letters informed the veteran 
that VA would make reasonable efforts to obtain non-Federal 
evidence.  Both letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letters that the veteran complete this release so that 
VA could obtain these records on his behalf.  The letters 
further emphasized: "You must give us enough information 
about your records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that are not in the possession of a Federal 
department or agency." [Emphasis in originals].  The veteran 
was also advised in both VCAA letters that a VA examination 
would be scheduled if necessary to make a decision on his 
claims [such was accomplished in June 2005].

Finally, the Board notes that the March 2005 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence that you think will support your claim[s], 
please let us know.  If the evidence is in your possession 
[and] not already provided, please send it to us."  The 
Board believes that this request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
August 2001.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Crucially, the veteran was provided with VCAA notice through 
the December 2003 and the March 2005 VCAA letters and his 
claims were readjudicated in the March 2006 SOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

In this case, element (1) is not in dispute, and elements (2) 
and (3) are irrelevant as service connection has already been 
granted for these claims.  

With respect to elements (4) and (5), the veteran has been 
provided appropriate notice as to element (4) as described 
above.  Additionally, element (5), effective date, is 
rendered moot via the RO's denial of an increased disability 
rating for the left leg disability.  In other words, any lack 
advisement as to that element is meaningless, because 
effective dates were not assigned.  With respect to the 
veteran's left leg claim, because as discussed below the 
Board is denying the veteran's claims, element (5) remains 
moot.  

As for the veteran's right leg claim, any current lack of 
advisement under Dingess (5) element is harmless, because as 
discussed below the veteran's claim is being granted for the 
right leg.  The RO will be responsible for addressing any 
notice defect with respect to the effective date element when 
effectuating the award, and the Board is confident that the 
veteran will be afforded appropriate notice under Dingess.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed below.  Additionally, 
the veteran was provided VA examinations in May 2001 and June 
2005, the results of which will be discussed below.  The 
reports of the medical examinations reflect that the examiner 
recorded the veteran's past medical history, noted his 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  With 
respect to the veteran's right to a personal hearing, as 
detailed in the Introduction, the veteran cancelled his June 
2006 hearing and did not request that such be rescheduled.  
This is not the first instance in which the veteran has 
missed a scheduled hearing with respect to the issues on 
appeal.  The Board will not further delay a decision on this 
case on the chance that the veteran might decide at some 
point in the future that he wants a personal hearing, 
especially when the veteran himself moved for an advanced on 
docket status to have his claims adjudicated more quickly.  
Indeed, the Court has held that VA's duty to assist the 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board will thus proceed as if 
the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2005).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  For the sake of brevity, 
the Board will analyze both the right and left leg claims 
together, as they are rated under the same diagnostic code 
and have similar symptomatology.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

The veteran's residuals of right and left leg injuries are 
both currently rated under 38 C.F.R. § 4.124a, Diagnostic 
Codes 5299-5255 [femur, impairment of].  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen]; see also 38 C.F.R. § 4.27 [unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99"].

Under Diagnostic Code 5255, a maximum schedular rating of 80 
percent is warranted for fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture).  Fracture of surgical neck of the 
femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation.  Malunion of the femur with marked 
knee or hip disability warrants a 30 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation, and malunion of the femur 
with slight knee or hip disability warrants a 10 percent 
evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2005).

Under Diagnostic Code 5263, genu recurvatum, acquired, 
traumatic, with weakness and insecurity in weight-bearing 
objectively demonstrate warrants a 10 percent disability 
rating.  Ten percent is the maximum schedular rating under 
this diagnostic code 38 C.F.R. § 4.71a, Diagnostic Code 5263 
(2005).

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5255.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Review of the relevant evidence of record demonstrates that 
the veteran's service-connected bilateral leg disability 
consists of objective evidence of right leg weakness and 
subjective complaints of weakness in the left leg and pain in 
both legs.  Such symptomatology is not congruent with 
Diagnostic Code 5255, which deals with disabilities of the 
femur (concerning the thigh) and resultant hip and knee 
problems.  The veteran has already been denied service 
connection for bilateral hip problems, and the most recent X-
rays of the bilateral knees from the June 2005 VA examination 
are completely negative.  

The Board feels the service-connected leg problems are best 
rated by analogy to acquired traumatic injury manifested by 
weakness under Diagnostic Code 5263 [genu recurvatum].  See 
38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  There is no question that the 
veteran's bilateral leg disabilities were acquired 
traumatically.  Moreover, and crucially in the Board's 
estimation, symptomatology under Diagnostic Code 5263 (leg 
weakness and insecurity in weight bearing) is synonymous with 
the veteran's current complaints, and some objective 
evidence, of leg weakness in both legs.  Moreover, employing 
Diagnostic Code 5263 results in a higher disability rating 
for the veteran's right leg than if Diagnostic Code 5255 were 
employed.  

The Board therefore concludes that Diagnostic Code 5263 is 
the most appropriate in rating the veteran's service-
connected right and left leg disabilities.

Mittleider concerns

The Board notes that the evidence demonstrates the presence 
of radiculopathy at L5/S1 and scarring on the right and left 
legs.  Specifically, the May 2001 VA examiner found the 
veteran's leg scarring was from "previous injuries;" and 
the June 2005 VA examiner found despite the presence of L5/S1 
radiculopathy, such symptomatology was "excluded in 
rendering the diagnosis" of the veteran's bilateral legs.  
Accordingly, the medical evidence of record sufficiently 
delineates the symptomatology caused by the veteran's scars 
and L5/S1 radiculopathy and that caused by the residuals of 
right and left leg injury so that an informed decision can be 
made as to the veteran's increased rating claims.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
particular, the medical evidence of record demonstrates that 
the service-connected symptomatology is limited to objective 
evidence of muscle weakness in the right leg along with 
subjective complaints of muscle weakness in the left leg and 
pain in both legs.    

Schedular rating

The veteran's left leg disability is rated at 10 percent 
disabling and the veteran's right leg disability is rated at 
0 percent disabling.  

With respect to the left leg, there is no objective evidence 
of left leg muscle weakness to allow for his current 10 
percent rating under Diagnostic Code 5263.  However, the 
veteran's left leg has been continuously rated at 10 percent 
disabling for over 20 years; therefore his rating is 
protected.  See 38 C.F.R. § 3.951(b) (2005).  As noted above, 
10 percent is the maximum rating available for his left leg 
under the applicable diagnostic code, Diagnostic Code 5263.  

As for the veteran's right leg, the most recent VA 
examination conducted in June 2005 offers objective evidence 
of right leg weakness.  Under these circumstances, the Board 
finds that a 10 percent disability rating is warranted for 
the service-connected right leg disability.  Again, 10 
percent is the maximum rating available under Diagnostic Code 
5263.

DeLuca considerations

The Board has discussed the provisions of 38 C.F.R. §§ 4.40 
and 4.45 in the law and regulations section, above. 

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5263, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

In any event, in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  Since the veteran is receiving the maximum 
rating allowable under the applicable diagnostic code for his 
left and right leg disabilities, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
In the November 2002 SOC, the RO provided the veteran with 
criteria for an extraschedular rating and considered the 
applicability of an extraschedular rating in the adjudication 
of the veteran's increased rating claims.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issues on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's bilateral legs.  The veteran has been noted to 
use a walker for ambulation; however, the VA examiner did not 
attribute use of a walker to the veteran's service-connected 
leg problems, and there is no other medical evidence of 
record indicating such a link.  

To the extent that the veteran himself contends that his 
bilateral leg problems are responsible for his use of a 
walker for ambulation, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to attribute symptoms to a particular cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The recent medical 
evidence, referred to above, makes it clear that the 
veteran's more significant lower extremity problems are due 
to other causes, in particular radiculopathy from a 
non service-connected low back condition. 

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the veteran's bilateral leg 
problems in the recent or remote past.

With respect to marked interference with employment, at the 
time of the June 2005 VA examination, the veteran was retired 
from an automobile manufacturer, where he was employed for 
close to 40 years.  There is no indication in the record that 
the veteran's bilateral leg problems caused marked 
interference with his employment over this lengthy period of 
time, and there is no evidence that the service-connected leg 
disabilities would cause significant problems currently. 

The symptomatology associated with the service-connected 
disabilities is compensated via the 10 percent ratings 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the veteran's service-connected bilateral leg 
problems.  Accordingly, referral for extraschedular 
evaluation is not warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a an increased disability rating above 
the currently assigned 10 percent, is not warranted for the 
service-connected left leg disability.  The Board further 
finds that a 10 percent rating is appropriate for the 
service-connected right leg disability.  To that extent, the 
appeal is allowed. 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating for residuals 
of left leg injury is denied.
 
Entitlement to an increased disability rating, 10 percent, 
for service-connected residuals of right leg injury is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


